Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Kingsway appoints Corporate Vice President of Claims TORONTO, Sept. 3 /CNW/ - (TSX:KFS, NYSE:KFS) Kingsway Financial Services Inc. is pleased to announce the appointment of Glenn Penny as Vice President, Claims of Kingsway Financial Services Inc. In this newly created role, Glenn will be responsible for the oversight of the claims functions, including building claims capabilities and common practices throughout the Kingsway Group. Glenn is an insurance executive with 24 years of claims experience. He was previously a senior claims executive with the Canadian operations of the largest non-standard automobile insurance company in North America and was most recently Vice President, Claims of a major Canadian personal and other specialty lines insurer. Throughout his career, Glenn has demonstrated an ability to build high performance claims teams, including start up operations and the implementation of service standards and performance metrics for claims departments. One of Glenn's responsibilities will be to introduce new and innovative claims services and cost containment initiatives to the group, particularly in the area of vendor and litigation management. He is experienced in developing and implementing claims systems and software tools.
